Exhibit 10.4

 

PROMISSORY NOTE

 

JUNE 30, 2005

 

Principal Amount: EUR 3,020,000

Due: JUNE 30, 2008

 

FOR VALUE RECEIVED, the undersigned CATHAY MERCHANT GROUP LIMITED (“Debtor”)
with offices at Offshore Chambers, P.O. Box 217, Apia, Samoa,, hereby promises
to pay to UNIVERSAL METALS LIMITED, with an office at Unit 1801, 18/Fl., Queen's
Place, 74 Queen's Road Central, Central, Hong Kong, (“Creditor”), at such
address or at such other place as the Creditor may from time to time designate
by written notice to the Debtor, the principal amount of EUR 3,020,000 (in
words: EURO THREE ZERO TWO ZERO ZERO ZERO ZERO) ON ABOVE DUE DATE, in Euro,
together with interest on the principal amount outstanding from time to time at
the rate of 4.2 % per annum. Such interest shall accrue from day to day, both
before and after maturity, default, demand and judgment, shall be calculated on
the basis of the actual number of days elapsed and on the basis of a year of 365
days and shall be payable annually with the first payment due on June 30, 2006.

 

THIS PROMISSORY NOTE is governed by and shall be interpreted pursuant to the
laws of Canada.

 

PRESENTMENT for payment, demand, protest and notice of dishonour and protest
hereof are hereby waived.

 

Debtor: CATHAY MERCHANT GROUP LIMITED

 

By: /s/ Michael J. Smith

 

Name: Michael J. Smith

 

Title: President

 

As guarantor for the Debtor: CATHAY MERCHANT GROUP INC., 36th Floor, Tower 1,
Kerry City, 218 Tianmu Road West, Shanghai, PR China

 

By: /s/ Michael J. Smith

 

Name: Michael J. Smith

 

Title: President

 


 

 

 

 

 